UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB T Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended: March 31, 2007 o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 0-49837 WESTSIDE ENERGY CORPORATION (Exact name of small business issuer as specified in its charter) Nevada 88-0349241 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3131 Turtle Creek Blvd, Ste 1300, Dallas, TX 75219 (Address of principal executive officer) (Zip Code) 214/522-8990 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesTNoo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoT The number of shares of common stock, $.01 par value, outstanding as of May 16, 2007: 21,476,526 shares Transitional Small Business Disclosure Format (check one):YesoNoT WESTSIDE ENERGY CORPORATION PERIOD ENDED MARCH 31, 2007 INDEX PART I.FINANCIAL INFORMATION Page ITEM 1.FINANCIAL STATEMENTS 1 Financial statements of Westside Energy Corporation: 1 Consolidated balance sheets as of March 31, 2007 and December 31, 2006 1 Consolidated statements of operations for the three months ended March 31, 2007 and March 31, 2006 2 Consolidated statements of cash flows for the three months ended March 31, 2007 and March 31, 2006 3 Notes to consolidated financial statements 4 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS 7 ITEM 3.CONTROLS AND PROCEDURES 12 PART II.OTHER INFORMATION 12 ITEM 1.LEGAL PROCEEDINGS 12 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 12 ITEM 6.EXHIBITS 13 SIGNATURES 13 Index PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS WESTSIDE ENERGY CORPORATION CONSOLIDATED BALANCE SHEETS (unaudited) March 31, 2007 December 31, 2006 ASSETS Current assets Cash $ 14,826,264 $ 5,003,803 Certificates of deposit and escrow account 27,887 27,887 Marketable securities - 425,000 Accounts receivable 4,432,502 5,189,504 Derivative asset - 169,885 Prepaid assets 9,946 122,914 Total current assets 19,296,599 10,938,993 Oil and gas properties, using successful efforts accounting Proved properties 28,268,404 23,681,084 Unproved properties 8,419,772 10,319,150 Accumulated depreciation, depletion and amortization (11,673,530 ) (10,851,176 ) Net oil and gas properties 25,014,646 23,149,058 Deferred financing costs 325,007 265,907 Property and equipment net of accumulated depreciation of$102,941 140,037 150,322 TOTAL ASSETS $ 44,776,289 $ 34,504,280 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued expenses $ 6,876,418 $ 7,171,069 Short term portion of debt - related party - - Short term portion of debt - 3,997,500 Derivative liability 183,521 - Total current liabilities 7,059,939 11,168,569 Non-current liabilities Asset retirement obligations 166,503 153,487 Long term portion of debt - related party, net of discount of $269,206 and $0, respectively. 24,730,794 - Long term portion of debt, net of discount of $0 and $404,325, respectively. - 7,609,057 TOTAL LIABILITIES 31,957,236 18,931,113 STOCKHOLDERS' EQUITY Preferred stock, $.01 par value, 10,000 shares authorized, none issued and outstanding - - Common stock, $.01 par value, 50,000 shares authorized, 21,466,526 and 21,461,909 shares issued and outstanding 214,665 214,619 Additional paid in capital 34,567,080 34,501,241 Accumulated comprehensive income (loss) (183,521 ) 169,885 Accumulated deficit (21,779,171 ) (19,312,578 ) TOTAL STOCKHOLDERS' EQUITY 12,819,053 15,573,167 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 44,776,289 $ 34,504,280 See accompanying notes to consolidated financial statements. 1 Index WESTSIDE ENERGY CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended March 31, 2007 2006 Revenues Oil & Gas Sales $ 915,227 $ 352,401 Expenses Production 498,015 250,268 Exploration - 65 General and administrative 1,016,224 1,442,402 Depreciation, depletion, and amortization 841,651 175,062 Total Expenses 2,355,890 1,867,797 Loss from operations (1,440,663 ) (1,515,396 ) Other Income (Expense) Interest income 30,203 76,854 Interest expense (1,056,133 ) (40,793 ) Total Other Income [Expense] (1,025,930 ) 36,061 NET LOSS $ (2,466,593 ) $ (1,479,335 ) Other comprehensive loss: Unrealized loss on derivative instruments (353,406 ) (110,932 ) Total comprehensive loss $ (2,819,999 ) $ (1,590,267 ) Basic and diluted loss per common share $ (0.11 ) $ (0.07 ) Weighted average common shares outstanding 21,458,798 20,398,211 See accompanying notes to consolidated financial statements. 2 Index WESTSIDE ENERGY CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three months ended March 31, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (2,466,593 ) $ (1,479,335 ) Adjustments to reconcile: Stock for services 66,068 60,939 Depreciation, depletion and amortization 835,790 204,183 Amortization of discount on note and deferred financing costs. 676,093 8,687 Amortization of deferred transaction charges - 5,535 Changes in : Accounts receivable 757,001 (1,501,180 ) Prepaid assets 112,968 (448,389 ) Deferred transactions charges (328,213 ) - Accounts payable and accrued expenses (300,763 ) 1,263,287 NET CASH USED IN OPERATING ACTIVITIES (647,649 ) (1,886,273 ) CASH FLOWS FROM INVESTING ACTIVITIES Cash acquired on acquisition of EBS - 955,774 Advances to EBS - (3,644,754 ) Proceeds from sale of marketable securities 425,000 525,000 Capital expenditures for oil and gas properties (2,959,803 ) (2,894,142 ) NET CASH USED IN INVESTING ACTIVITIES (2,534,803 ) (5,058,122 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from loan -related party 25,000,000 5,210,000 Proceeds from sale of common stock, net 15,795 9,678,293 Payments on note (12,010,882 ) - NET CASH PROVIDED BY FINANCING ACTIVITIES 13,004,913 14,888,293 NET CHANGE IN CASH 9,822,461 7,943,898 CASH BALANCES Beginning of period 5,003,803 604,411 End of period $ 14,826,264 $ 8,548,309 SUPPLEMENTAL CASH FLOW DISCLOSURES Cash paid for interest $ 385,901 $ - Cash paid for income taxes - - NON CASH DISCLOSURES Discount on note payable $ 269,206 $ 182,000 Change in derivative liability $ 294,453 $ (110,932 ) Stocks issued for deferred stock compensation $ 57,460 $ 31,666 Stock issued for debt $ - $ 20,000 Asset retirementobligation incurred $ 13,016 $ - See accompanying notes to consolidated financial statements. 3 Index WESTSIDE ENERGY CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 - BASIS OF PRESENTATION The accompanying unaudited interim financial statements of Westside Energy Corporation (“Westside”), have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in Westside's latest annual report filed with the SEC on Form 10-KSB.In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements which would substantially duplicate the disclosure contained in the audited financial statements for fiscal year 2006, as reported in Form 10-KSB, have been omitted. The consolidated financial statements reflect the accounts of Westside, including its wholly-owned subsidiaries from March 15, 2006, the date of the acquisition of EBS discussed in Note 7. Significant inter-company accounts and transactions have been eliminated. NOTE 2 - STOCK-BASED COMPENSATION On January 1, 2006, Westside adopted SFAS No. 123(R), "Share-Based Payment”. SFAS 123(R) replaced SFAS No. 123 and supersedes APB Opinion No. 25. SFAS 123(R) requires all share-based payments to employees, including grants of employee stock options, to be recognized in the financial statements based on their fair values. The pro forma disclosures previously permitted under SFAS 123 are no longer an alternative to financial statement recognition. Westside adopted SFAS 123(R) using the modified prospective method which requires the application of the accounting standard as of January 1, 2006. Prior to 2006, Westside began issuing common stock to employees as compensation. Westside recorded as compensation expense the fair value of such shares as calculated pursuant to Statement of Financial Accounting Standard No. 123, Accounting for Stock-Based Compensation, recognized over the related service period. Westside has no option plans for its employees. Westside accounts for stock-based compensation issued to non-employees in accordance with the provisions of SFAS No. 123 and EITF No. 96-18, “Accounting for Equity Investments That Are Issued to Non-Employees for Acquiring, or in Conjunction with Selling Goods or Services”. For expensing purposes, the value of common stock issued to non-employees and consultants is determined based on the fair value of the services received or the fair value of the equity instruments issued, whichever value is more reliably measurable. NOTE 3 - CONCENTRATION OF RISK At March 31, 2007, Westside's cash in financial institutions exceeded the federally insured deposits limit by $14,476,264. NOTE 4 - DERIVATIVE INSTRUMENTS AND HEDGING ACTIVITIES On March 17, 2006, Westside entered into swap agreements in order to provide a measure of stability to Westside's cash flows due to volatile oil and gas prices and to manage the exposure to commodity price risk. SFAS No.133 “Accounting for Derivative Instruments and Hedging Activities” requires that all derivative instruments be recorded on the balance sheet at their fair value. Changes in the fair value of each derivative is recorded each period in current earnings or other comprehensive income, depending on whether the derivative is designated as part of a hedge transaction and, if it is, the type of hedge transaction. To make this determination, management formally documents the hedging relationship and its risk-management objective and strategy for undertaking the hedge, the hedging instrument, the item, the nature of the risk being hedged, how the hedging instrument's effectiveness in offsetting the hedged risk will be assessed, and a description of the method of measuring ineffectiveness. This process includes linking all derivatives that are designated as cash-flow hedges to specific cash flows associated with assets and liabilities on the balance sheet or to specific forecasted transactions. Westside also formally assesses, both at the hedge's inception and on an ongoing basis, whether the derivatives that are used in hedging transactions are highly effective in offsetting cash flows of hedged items. A derivative that is highly effective and that is designated and qualifies as a cash-flow hedgehas its changes in fair value recorded in other comprehensive income to the extent that the derivative is effective as a hedge. Any other changes determined to be ineffective do not qualify for cash-flow hedge accounting and are reported currently in earnings. Westside discontinues cash-flow hedge accounting when it is determined that the derivative is no longer effective in offsetting cash flows of the hedged item, the derivative expires or is sold, terminated, or exercised, the derivative is redesignated as a non-hedging instrument because it is unlikely that a forecasted transaction will occur, or management determines that designation of thederivative as a cash-flow hedge instrument is no longer appropriate. In situations in which cash-flow hedge accounting is discontinued, Westside continues to carry the derivative at its fair value on the balance sheet and recognizes any subsequent changes in its fair value in earnings. 4 Index When the criteria for cash-flow hedge accounting are not met, realized gains and losses (i.e., cash settlements) are recorded in other income and expense in the Statements of Operations. Similarly, changes in the fair value of the derivative instruments are recorded as unrealized gains or losses in the Statements of Operations. In contrast, cash settlements for derivative instruments that qualify for hedge accounting are recorded as additions to or reductions of oil and gas revenues while changes in fair value of cash flow hedges are recognized, to the extent the hedge is effective, in other comprehensive income until the hedged item is recognized in earnings. Based on the above, management has determined that the swaps qualify for cash-flow hedge accounting treatment. For the period ended March 31, 2007, Westside recognized a derivative liability of $183,521 with the change in fair value reflected in accumulated comprehensive loss. NOTE 5 –
